I concur in the principal opinion except the part thereof which criticizes the statement in Walker v. Bohannan, 243 Mo. 119, 137, 147 S.W. 1024, 1029, that says: "the contract pleaded must be the contract proven." That statement was true and has often been repeated in cases to enforce specific performance notwithstanding the Statute of Frauds. However, I agree that it means only there must be no substantial variance between the pleading and proof; and that the plaintiff should not necessarily be denied relief merely because his evidence fails to establish every item of the contract pleaded.